                     Case 20-18185    Doc 35     Filed 02/08/21   Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                  BALTIMORE DIVISION

In re:                                       (

                                             (
May, Peter M.                                (      Case No.:20-18185-MMH
                                             (
          Debtor(s)                          (             (Chapter 7)
(         (      (      (      (      (      (      (      (      (      (       (      (


MOTION (2nd) TO EXTEND DEADLINE IN WHICH TO OBJECT TO THE DISCHARGE


          Zvi Guttman, the Chapter 7 Trustee in the above captioned case, files this

motion and says:

          1.     This case was commenced by the filing of a petition for relief under

Chapter 7 of the Bankruptcy Code on September 4, 2020.

          2.     The undersigned was appointed as the interim trustee.

          3.     The date by which to file a complaint objecting to the Debtor's discharge

February 12, 2021.

          4.     The First Meeting of Creditors was just concluded on January 20, 2021.

          5.     The Debtor still owes the Trustee documents and is supposed to file

amended Schedules and/or Statement of Financial Affairs.
     WHEREFORE, the Trustee requests that the time in which he, the U.S. Trustee,

    creditors or parties in interest may file a complaint objecting to the Debtor’s discharge

be extended to March 15, 2021 (or later, if an additional extension is sought within said

time) and that this Court grant such other and further relief as is just and proper.



                                             /s/ Zvi Guttman
                                             Zvi Guttman (06902)
                                             The Law Offices of Zvi Guttman, P.A.
                                             P.O. Box 32308
                                             Baltimore, Maryland 21282
                                             Zvi@zviguttman.com
                                             (410) 580-0500 Phone
                                             (410) 580-0700 Fax
